Title: To George Washington from Robert Brent, 19 February 1774
From: Brent, Robert
To: Washington, George



Sir
Aquia, Feby 19th 1774

I have to acknowledge the receipt of both Your Letters to Wm Brent Esqr. & Self—That you have not reciev’d an answer sooner to your first, be kind enough to admit of the following Apology. It was deliver’d to me by the Bearer on my way to Dumfries; as he had to proceed to Aquia, I desir’d him to stay till I came home; I met him early the next Morning. On his return, fearful of being detain’d by the Weather, and expecting to find me in Dumfries, I orderd him to acquaint his Mistress, I propos’d sending the following week a messenger with an Answer to your Letter, and intended to Fairfax January Court. The immediate severity and badness of the Weather prevented my compliance with either the one or the other Mr Wm Brent depended on my answering it.

Its with the greatest reluctance, I must still entreat your accepting the Trust and Qualifying under the Will. I am very sensible of the Multiplicity of your business, and coul’d wish my situation was such, and I coul’d ease you of this. But for many reasons it Will be totally out of my power. Of This, Sir, I made my Aunt Sensible, the Last time I saw her. and begg’d she would appoint some one else, who woul’d have it in their power to Serve her more effectually, than I was sensible I coul’d. Its true, amongst others I principally recommended her to you on the occasion[.] She declar’d that with pleasure she woul’d appoint you to the trust, coul’d she be satisfied you woul’d accept of it. But did not care to do any thing in the matter, before you were consulted. It was on this occasion I waited on you. I must acknowledge your then reluctancy in agreeing to have your name inserted, and was but too sensible of the cogency of your reasons on the Occasion—Indeed As matters has turn’d out, I could have wishd you had refus’d altogether, in that case, another woul’d have been appointed, who, tho. I am convinc’d, woul’d not have Managed the affairs better, than they’ll be, if undertaken by You, yet woul’d have more time and Leisure to attend to them. It gives me much uneasiness, that I should be any ways the cause of taking you from your family or depriving You in any part of your recreation or pleasure—I flatter myself the matter will give you not any great trouble—It’s more than probable Mrs Slaughter from this time will Live in a state of Seperation from her Husband. If that is the case, the trust may be said in some measure to have ceas’d, as it does on her becoming a Widow.
I did intend up to Fairfax this Court: But the uncertainty of the Magistrates sitting added to the deepness of the Roads has caus’d me to defer till March, When I will most undoubtedly be up. I am with the greatest respect Dr Sir Yr most Obt H[umbl]e Sert

Rob. Brent

